Citation Nr: 0432755	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
lumbar strain, status post laminectomy, L5-S1, with lumbar 
radiculitis and radiculopathy, currently rated as 40 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Relevant to the duty to notify, the Court has held that VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and that, furthermore, in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  No VCAA notice has been sent to the veteran with 
respect to the issues in this appeal.  The RO should send 
appropriate notice and should ensure that all duties under 
the VCAA are met.

The record indicates that the veteran is currently being 
treated at the VA Medical Centers (VAMCs) in Little Rock, 
Arkansas and Fayetteville, Arkansas.  The RO must contact the 
VAMCs in Little Rock and Fayetteville obtain all records from 
this treatment including X-rays and other specialized testing 
results dated from November 2000 to the present.  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5103(A) (West 2002).  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).

The Board notes that during the pendency of this appeal, the 
regulations relating to back disabilities were amended 
several times, including most recently effective September 
26, 2003.  See, 68 FR 51,454 (August 27, 2003).  In keeping 
with VA practice and appropriate precedent, the RO should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of her appeal.  See, VAOPGCPREC 7-03 (2003).  When 
this claim is readjudicated, the RO should address both the 
old and new rating criteria.

The Board finds that an additional examination of the 
veteran's low back strain is required.  The regulations 
relating to rating of back disabilities have changed since 
the veteran was last examined.  The Board finds that a new 
examination is necessary to determine the current level of 
the veteran's disability and to conduct an examination with 
the new rating criteria in mind.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO must ensure that all VCAA 
notice obligations with respect to the 
veteran's claims have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  This 
should specifically include sending 
notification to the veteran telling him 
what is necessary for his claims to be 
granted in this case, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence 
that corroborates his claims.  

2.  The RO should obtain all treatment 
records relating to the veteran from the 
VAMCs in Little Rock and Fayetteville, 
Arkansas dated from November 2000 to the 
present.  If no such records are 
available, the RO should obtain written 
confirmation of that fact.

3.  The RO should schedule the veteran 
for an examination to determine the 
extent of his low back disability.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should conduct range of motion testing 
and all other appropriate testing 
including X-rays, if indicated.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's low back, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the low back.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  The examiner should 
specifically address the amended rating 
criteria in his or her report including 
addressing the motion of the 
thoracolumbar spine.  The examiner is 
requested to note whether there is muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

4.  The RO should also schedule the 
veteran for a VA neurology examination in 
order to determine the nature and 
severity of any neurological symptoms of 
his low back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  The examiner should 
specifically comment on whether the 
veteran now suffers from intervertebral 
disc syndrome of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  If the examiner determines 
that the veteran is now suffering 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest.  Chronic neurological 
manifestations are defined as 
neurological manifestations and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  If neurological symptoms are 
found, the examiner is requested to offer 
his opinion as to which nerves are 
affected and whether there is complete or 
partial paralysis of any of those nerves.  
If there is partial paralysis, the 
examiner should state whether it is mild, 
moderate, or severe.  A complete 
rationale should be provided for any 
opinion offered.

5.  Following the above, the RO should 
then readjudicate the veteran's claims.  
The RO should be sure to adjudicate the 
claim for an increased rating for the low 
back disability, the claim for an earlier 
effective date, and the claim for 
entitlement to TDIU.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




